DETAILED ACTION

This Office action is responsive to the following communication:  Application in Continuation filed on 9 November 2020.
Claim(s) 1-20 is/are pending and present for examination.  Claim(s) 1 and 11 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 November 2020 is being considered by the examiner.

Drawings
The drawings were received on 9 November 2020.  These drawings are accepted.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claims 1, 10, 11, and 20, the claim(s) recite(s) in part “receiving… a query spoken by a user”, “obtaining… environmental data”, “identifying… a media item that is playing”, “identifying… a particular entity associated with the media item”, and “providing… a response to the query spoken by the user”.
The limitations directed towards “receiving”, “obtaining”, “identifying”, and “providing” are interpreted to be the observation or judgment about the actions the examiner has taken, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “data processing hardware” and “user device”, nothing in the claim element precludes the step from practically being performed in the mind.
For example, the “receiving” feature in the context of this claim encompasses the user mentally receiving the query that is spoken by listening to the user. For example, the “obtaining” feature in the context of this claim encompasses the user mentally receiving the environmental audio data by listening to the environment within which the device is.  For example, the “identifying” feature in the context of this claim encompasses the user mentally or physically recording the outcome of which media item and particular entity have been identified. Lastly, the “providing” feature in the context of this claim encompasses the user physically recording the outcome of the identifying steps.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a processing hardware to perform the steps. The processing hardware in the claims is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of performing steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  At step 2A, prong two, considering these limitations individually and the claim as a whole, the claim fails to integrate the abstract idea into a practical application.
The claim(s) is/are not patent eligible.
As per claims 2 and 12, the limitations are directed towards “generating… a transcription of the query spoken by the user” and “analyzing… text of the transcription”, which are additional elements beyond the above identified judicial exception.  The limitations are interpreted to be the observation or judgment, and therefore, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  For example, the “generating” and “analyzing” features in the context of this claim encompasses the user mentally receiving the spoken query by listening and physically recording the transcription, and thereafter mentally analyzing the transcription. There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per claims 3 and 13, the limitations are directed towards “comparing one or more terms of the transcription” and “determining that the query includes one or more terms that reference an entity type”, which are additional elements beyond the above identified judicial exception.  The limitations are interpreted to be the observation or judgment, and therefore, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  For example, the “comparing” and “determining” features in the context of this claim encompasses the user mentally evaluating the terms of a transcription and making a subsequent determination mentally. There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per claims 4-7 and 14-17, the limitations are directed towards further defining the “media type”, “entity type”, “particular entity”, and “environmental data”, which is an additional element beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the defining of “media type”, “entity type”, “particular entity”, and “environmental data” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible does not integrate the abstract idea into a practical application.
As per claims 8 and 18, the limitations are directed towards further elaborating upon the claimed feature of “obtaining the environmental data”, which is an additional element beyond the above identified judicial exception.  The limitations are interpreted to be the observation or judgment, and therefore, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  For example, the “obtaining” feature in the context of this claim encompasses the user mentally receiving environmental data which is obtained from another device. There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per claims 9 and 19, the limitations are directed towards further defining the “device” to comprise a “television set”, which is an additional element beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the defining of a “device” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible does not integrate the abstract idea into a practical application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 8, 10-15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al, USPGPUB No. 2007/0208561, filed on 9 February 2007, and published on 6 September 2007, in view of Koishida et al, USPGPUB No. 2012/0296458, filed on 18 May 2011, and published on 22 November 2012.
As per independent claims 1 and 11, Choi, in combination with Koishida, discloses:
A method comprising:
receiving, at data processing hardware, a query spoken by a user and captured by a user device associated with the user {See Choi, [0057], wherein this reads over “Referring to FIGS. 1 and 5, the music search apparatus receives a speech query such as "love you" from a user, recognizes the speech query by phoneme, matches the speech query with reference patterns of a lexicon stored in the music database 110, and displays a music information search result whose match score is greater than a predetermined reference value according to the match score”}, the query requesting identification of an entity, the query including one or more terms that reference an entity type associated with the entity and does not include any terms that uniquely identify the entity {See Choi, [0059], wherein this reads over “Referring to FIGS. 1 and 6, in operation 610, a portable device receives a speech query from a user. Specifically, in operation 610, when the user searches for a music title including, for example, "love you", the portable device may receive a speech signal "love you" spoken by the user as the speech query.”};
obtaining, by the data processing hardware, environmental data from an environment of the user device {See Koishida, [0016], wherein this reads over “Various embodiments enable audio data, such as music data, to be captured, by a device, from a background environment and processed to formulate a query that can then be transmitted to a content recognition service.”};
identifying, by the data processing hardware, based on the environmental data, a media item that is playing in the environment of the user device {See Koishida, [0046], wherein this reads over “Responsive to receiving the request for content information, at block 625, the device extracts features associated with the audio data.”};
identifying, by the data processing hardware, as the entity requested by the query, a particular entity associated with the media item based on the entity type referenced by the one or more terms of the query and the identified media item that is playing in the environment of the user device {See Koishida, [0047], wherein this reads over “At block 630, the device formulates a query using features that were extracted in block 625. This can be performed in any suitable way. At block 635, the device transmits the query to a content recognition server for processing by the server.”}; and 
providing, by the data processing hardware, a response to the query spoken by the user that identifies the particular entity associated with the media item {See Choi, [0067, wherein this reads over “ In operation 670, the portable device displays a music information search result via a display unit according to the calculated match score. Specifically, in operation 670, the portable device may search a list of candidates whose match score calculated by the partial symbol matching between the recognized phoneme sequence and the standard pronunciation sequence is high, and may display the music information search result via the display unit according to an order of the candidates having a high match score”}.
	Choi is directed to the invention of searching multimedia data using speech recognition in mobile devices.  Specifically, Choi discloses an invention wherein music may be searched using speech recognition of input uttered by a user.
	Choi fails to disclose the claimed features of “obtaining, by the data processing hardware, environmental data from an environment of the user device”, “identifying, by the data processing hardware, based on the environmental data, a media item that is playing in the environment of the user device”, and “identifying, by the data processing hardware, as the entity requested by the query, a particular entity associated with the media item based on the entity type referenced by the one or more terms of the query and the identified media item that is playing in the environment of the user device”.
	Koishida is directed to the invention of background audio listening for content recognition.  Specifically, Koishida discloses a system wherein audio data may be captured from a background environment and subsequently processed to formulate a query to determine a specific content.
	With regards to the claimed feature of “obtaining, by the data processing hardware, environmental data from an environment of the user device,” Koishida discloses that “[v]arious embodiments enable audio data, such as music data, to be captured, by a device, from a background environment and processed to formulate a query that can then be transmitted to a content recognition service.”  See Koishida, [0016].  That is, Koishida discloses that audio data may be captured from a background environment (i.e. obtaining environmental data from an environment of the user device).
	With regards to the claimed feature of “identifying, by the data processing hardware, based on the environmental data, a media item that is playing in the environment of the user device,” Koishida discloses that “[r]esponsive to receiving the request for content information, at block 625, the device extracts features associated with the audio data.”  Id, [0046].  That is, Koishida discloses that features related to the audio data may be extracted (i.e. identifying a media item that is playing).
	With regards to the claimed feature of “identifying, by the data processing hardware, as the entity requested by the query, a particular entity associated with the media item based on… the identified media item that is playing in the environment of the user device,” Koishida discloses that “the portable device displays a music information search result via a display unit according to the calculated match score. Specifically, in operation 670, the portable device may search a list of candidates whose match score calculated by the partial symbol matching between the recognized phoneme sequence and the standard pronunciation sequence is high, and may display the music information search result via the display unit according to an order of the candidates having a high match score.”  Id, [0047]. That is, Koishida discloses the determination of a specific music candidate by score (i.e. identifying a particular entity associated with the media item).  Furthermore, wherein Choi discloses the use of the user input to determine a match and return music information according to a match store, Choi would have read upon the claimed feature of “identifying… as the entity requested by the query… referenced by the one or more terms of the query.  Wherein both Choi and Koishida are directed to utilizing queries, albeit with different inputs, to search for specific media items, it would have been obvious to one of ordinary skill in the art to improve the prior art of Choi with that of Koishida for the predictable result of utilizing environmental data to further determine a specific media item being requested by a user.
As per dependent claims 2 and 12, Choi, in combination with Koishida, discloses:
The method of claim 1, further comprising: 
generating, by the data processing hardware, using an automated speech recognition (ASR) system, a transcription of the query spoken by the user {See Choi, [0061], wherein this reads over “In operation 630, the portable device decodes the extracted speech feature vector sequence into candidate phoneme sequences. Specifically, in operation 630, the portable device decodes the extracted speech feature vector sequence to N candidate phoneme sequences by using a phoneme or a tri-phoneme acoustic model by a phoneme decoder”}; and 
analyzing, by the data processing hardware, text of the transcription to identify the entity type associated with the entity {See Choi, [0062], wherein this reads over “In operation 640, the portable device performs a partial matching by using the candidate phoneme sequences and reference patterns of a lexicon stored in a music database. Specifically, in operation 640, the portable device partially matches the recognized candidate phoneme sequences with the reference patterns by a phoneme confusion matrix and linguistic constraints, as shown in FIG. 3”}.
As per dependent claims 3 and 13, Choi, in combination with Koishida, discloses:
The method of claim 2, wherein analyzing the text of the transcription to identify the entity type comprises: 
comparing one or more terms of the transcription of the query spoken by the user with one or more keyword phrases that are associated with entity types {See Choi, [0065], wherein this reads over “In operation 650, the portable device performs a detailed match by Viterbi alignment with respect to a matched phoneme segment of a candidate recognition list obtained from the partial matching. In operation 650, the portable device performs the detailed match after converting a pronunciation sequence of a part of the candidate phoneme sequence exhibiting an effect of palatalization into a pronunciation sequence in an isolated speech form.”}; and 
determining that the query includes one or more terms that reference an entity type of an entity based on identifying that one or more terms of the transcription match a particular keyword phrase associated with the entity type {See Choi, [0064], wherein this reads over “Specifically, the portable device extracts a recognition target vocabulary with respect to the music file by the music information generation module and generates the music information such as an index or type of the extracted recognition target vocabulary. Further, the portable device may generate a lexicon with respect to each of the recognition target vocabulary and may sort the lexicon to improve a match speed with respect to the total recognition target vocabulary”}.
As per dependent claims 4 and 14, Choi, in combination with Koishida, discloses:
The method of claim 1, wherein:
the media item comprises a movie that the user is currently viewing {See Koishida, [0059], wherein this reads over “The content recognition service stores searchable information associated with songs and other content (e.g., movies) that can enable the service to identify a particular song or content item from information that it receives in a query packet. Any suitable type of searchable information can be used”}: 
the entity type associated with the entity comprises an actor entity type {See Koishida, [0029], wherein this reads over “Content recognition server 124, through input/output module 132, can then receive the query packet via network 134 and search its database 130 for information associated with a song that corresponds to the extracted features contained in the query packet. Such information can include, by way of example and not limitation, displayable information such as song titles, artists, album titles, lyrics and other information”}; and 
the identified particular entity associated with the media item comprises a name of a particular actor appearing in the movie that the user is currently viewing {See Koishida, [0029], wherein this reads over “Content recognition server 124, through input/output module 132, can then receive the query packet via network 134 and search its database 130 for information associated with a song that corresponds to the extracted features contained in the query packet. Such information can include, by way of example and not limitation, displayable information such as song titles, artists, album titles, lyrics and other information”}.
As per dependent claims 5 and 15, Choi, in combination with Koishida, discloses:
The method of claim 1, wherein: 
the media item comprises a song that the user is currently listening to {See Koishida, [0028], wherein this reads over “For example, the user may be in a shopping mall and hear a particular song that they like. Responsive to hearing the song, the user can launch or execute the content recognition executable module 108 and provide input of via the "Identify Content" instrumentality that is presented on the device”}; 
the entity type associated with the entity comprises an artist entity type {See Koishida, [0029], wherein this reads over “Content recognition server 124, through input/output module 132, can then receive the query packet via network 134 and search its database 130 for information associated with a song that corresponds to the extracted features contained in the query packet. Such information can include, by way of example and not limitation, displayable information such as song titles, artists, album titles, lyrics and other information”}; and 
the identified particular entity associated with the media item comprises a name of a particular artist that sings the song that the user is currently listening to {See Koishida, [0029], wherein this reads over “Content recognition server 124, through input/output module 132, can then receive the query packet via network 134 and search its database 130 for information associated with a song that corresponds to the extracted features contained in the query packet. Such information can include, by way of example and not limitation, displayable information such as song titles, artists, album titles, lyrics and other information”}.
As per dependent claims 7 and 17, Choi, in combination with Koishida, discloses:
The method of claim 1, wherein the environmental data comprises audio data {See Koishida, [0016], wherein this reads over “Various embodiments enable audio data, such as music data, to be captured, by a device, from a background environment and processed to formulate a query that can then be transmitted to a content recognition service.”}.
As per dependent claims 8 and 18, Choi, in combination with Koishida, discloses:
The method of claim 1, wherein obtaining the environmental data from the environment of the user device comprises obtaining the environmental data from the media content that is playing through another device in the environment of the user device {See Koishida, [0032], wherein this reads over “Audio data can be captured in other ways, depending on the specific implementation. For example, the audio data can be captured from a streaming source, such as an FM or HD radio signal stream.”}.
As per dependent claims 10 and 20, Choi, in combination with Koishida, discloses:
The method of claim 1, wherein the query spoken by the user does not include any terms that uniquely reference the media item {See Choi, [0059], wherein this reads over “Referring to FIGS. 1 and 6, in operation 610, a portable device receives a speech query from a user. Specifically, in operation 610, when the user searches for a music title including, for example, "love you", the portable device may receive a speech signal "love you" spoken by the user as the speech query”}.
Claim(s) 6, 9, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Koishida, and in further view of Official Notice.
As per dependent claims 6 and 16, the Examiner takes Official Notice that having environmental data comprise video data would have been widely-known to one of ordinary skill in the art at the time of the effective filing date.  Accordingly, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Choi and Koishida such that the environmental data that is ingested by the system of Koishida also include video data which could be audibly detected and ingested.
As per dependent claims 9 and 19, the Examiner takes Official Notice that a television set would have been widely-known to one of ordinary skill in the art at the time of the effective filing date.  Wherein television sets output both audio and video, a television set would be able to play media content.  Accordingly, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Choi and Koishida such that the device from which media content is output would also include a television set.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152



/PK/